Case 1:18-cv-00707-RGA Document 117 Filed 01/07/19 Page 1 of 1 PageID #: 2378



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

BAGGAGE AIRLINES GUEST
SERVICES, INC.,

               Plaintiff,

       v.                                        Civil Action No. 18-707-RGA

ROADIE, INC.,

               Defendant.


                                        JUDGMENT

       For reasons set forth in the Court's Memorandum Opinion and Order dated

January 7, 2019 (D.I. 115; D.I. 116);

       IT IS ORDERED AND ADJUDGED that judgment be and is hereby entered in favor of

Defendant and against Plaintiff.




                                                 (By) Deputy Clerk
